Exhibit 10.17
(COINSTAR LOGO) [v52382v5238201.gif]
OUTSIDE DIRECTORS’ DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 INTRODUCTION
    1  
1.01 History and Name of Plan
    1  
 
       
ARTICLE 2 DEFINITIONS
    2  
2.01 Account Balance
    2  
2.02 Beneficiary
    2  
2.03 Board
    2  
2.04 Committee
    2  
2.05 Code
    2  
2.06 Company
    2  
2.07 Compensation
    3  
2.08 Compensation Deferral Agreement
    3  
2.09 Compensation Deferral Period
    3  
2.10 Deferred Compensation Account
    3  
2.11 Determination Date
    3  
2.12 Disability
    4  
2.13 Distribution Date
    4  
2.14 Forfeiture
    4  
2.15 Outside Director
    4  
2.17 Participating Company
    4  
2.18 Plan
    4  
2.19 Plan Year
    4  
2.20 Related Company
    4  
 
       
ARTICLE 3 ELIGIBILITY AND PARTICIPATION
    5  
 
       
ARTICLE 4 ELECTIVE DEFERRALS
    6  
4.01 Participant’s Accounts
    6  
4.02 Elective Deferral Amounts
    6  
4.03 Deemed Investment Amounts Credited to Deferred Compensation Accounts
    6  
4.04 Allocation of Accrued Earnings and Losses of Deemed Investments
    6  
 
       
ARTICLE 5 DISTRIBUTION OF BENEFITS
    8  
5.01 In General
    8  
5.02 Time of Distribution
    8  
5.03 Amount and Method of Distribution of Benefits
    8  
5.04 Committee Decision
    9  
5.05 Designation of Beneficiaries
    9  

Outside Directors’ DCP

i



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

              Page  
ARTICLE 6 FINANCING AND UNFUNDED STATUS
    10  
6.01 Costs Borne by the Company and any Participating Company
    10  
6.02 Unfunded Plan
    10  
6.03 Trust
    10  
 
       
ARTICLE 7 FORFEITURE
    11  
7.01 Forfeitures
    11  
 
       
ARTICLE 8 ADMINISTRATION
    12  
8.01 General Administration
    12  
8.02 Committee Procedures
    12  
8.03 Indemnification of Committee Members
    12  
 
       
ARTICLE 9 CLAIM PROCEDURES
    14  
9.01 Presentation of Claim
    14  
9.02 Notification of Decision
    14  
9.03 Review of a Denied Claim
    14  
9.04 Decision on Review
    15  
9.05 Legal Action
    15  
 
       
ARTICLE 10 AMENDMENT AND TERMINATION OF PLAN
    16  
10.01 Amendment and Termination
    16  
10.02 Termination of Participation by a Participating Company
    16  
 
       
ARTICLE 11 GENERAL PROVISIONS
    17  
11.01 Limitation of Rights
    17  
11.02 No Assignment or Alienation of Benefits
    17  
11.03 Successors
    17  
11.04 Governing Law
    17  
11.05 Entire Agreement
    17  
11.06 Unsecured General Creditor
    18  
11.07 Participating Company’s Liability
    18  
11.08 Captions
    18  
11.09 Notice
    18  
11.10 Validity
    19  
11.11 Incompetent
    19  
11.12 Furnishing Information
    19  
11.13 Court Order
    19  

Outside Directors’ DCP

ii



--------------------------------------------------------------------------------



 



ARTICLE 1
INTRODUCTION

1.01   History and Name of Plan       This Coinstar, Inc. Outside Directors’
Deferred Compensation Plan was established, effective January 1, 2002, as an
unfunded plan maintained to provide elective deferred compensation to Outside
Directors of Coinstar, Inc. or any Participating Company (as defined below). No
deferrals have been made under the Plan since December 31, 2004, and the
Employer intends that all amounts deferred under the Plan be exempt from the
requirements of Code Section 409A pursuant to Treasury
Regulation Section 1.409A-6(a). The amendment and restatement set forth herein
is effective as of January 1, 2009 and applies to all amounts that remain
undistributed on and after such date. It is not intended to constitute, and
shall not be construed as constituting, a material modification of the Plan,
within the meaning of Treasury Regulation Section 1.409A-6(a)(4).

Outside Directors’ DCP

 



--------------------------------------------------------------------------------



 



ARTICLE 2
DEFINITIONS
Each following word, term and phrase shall have the following respective
meanings whenever such word, term or phrase is capitalized and used in any
Article of this Plan unless the context clearly indicates otherwise:

2.01   Account Balance       “Account Balance” means for each Participant the
sum of the balances in the Participant’s Deferred Compensation Account. A
Participant’s Account Balance shall be utilized solely as a device for the
determination and measurement of the amounts to be paid as benefits to a
Participant or his or her Beneficiary pursuant to the Plan. A Participant shall
not have at any time any interest in or to such Account Balance or in any deemed
investment thereof. A Participant’s Account Balance shall not constitute or be
treated as a trust or trust fund of any kind.   2.02   Beneficiary      
Beneficiary” means the person, trust or other entity designated by the
Participant in accordance with Section 5.05 hereof to receive payment under the
Plan in the event of the Participant’s death.   2.03   Board       “Board” means
the Board of Directors of the Company.   2.04   Committee       “Committee”
means the Committee appointed by the Board to administer the Plan pursuant to
Article 8 hereof. If no such Committee has been appointed, then the term
Committee shall mean the Compensation Committee of the Board.   2.05   Code    
  “Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations promulgated thereunder.   2.06   Company       “Company”
means Coinstar, Inc., a Delaware Corporation and any business organization or
corporation into which Coinstar, Inc. may be merged or consolidated or by which
it may be succeeded.

Outside Directors’ DCP

2



--------------------------------------------------------------------------------



 



2.07   Compensation       “Compensation” means annual retainer and fees for
attendance at board and various committee meetings paid to an Outside Director
by the Participating Company during the calendar year with respect to duties
performed as a member of the board of the Participating Company. Compensation,
for purposes of this Plan, may include any new form of cash remuneration or
stock equivalency paid by the Participating Company to an Outside Director that
is explicitly designated as deferrable pursuant to this Plan by the Compensation
Deferral Agreement form approved by the Committee. Compensation does not include
expense reimbursement or imputed compensation.   2.08   Compensation Deferral
Agreement       “Compensation Deferral Agreement” means the written agreement to
defer Compensation under the Plan prior to January 1, 2005 executed by the
Participant and the Company or any Participating Company.   2.09   Compensation
Deferral Period       “Compensation Deferral Period” means the period beginning
on January 1 and ending on the following December 31 (the calendar year).   2.10
  Deferred Compensation Account       “Deferred Compensation Account” means, for
each Participant, the separate book reserve account (and any sub-accounts or
parts thereof) maintained by the Company and any Participating Company pursuant
to Article 4 of this Plan to which were credited (added) all amounts deferred by
such Participant under the Plan prior to January 1, 2005 and from which any
distributions, and any Forfeitures shall be subtracted; and which shall be
adjusted for allocation of accrued earnings and losses thereon as described in
Section 4.04 hereof. All amounts, which are credited to such Deferred
Compensation Account, are credited solely for computation purposes and are at
all times general assets of the Company and any Participating Company and
subject to the claims of the general creditors of the Company and any
Participating Company. A Participant’s Deferred Compensation Account shall be
utilized solely as a device for the determination and measurement of the amounts
to be paid as deferred compensation benefits to the Participant or his or her
Beneficiary pursuant to the Plan. A Participant shall not have at any time any
interest in or to such Deferred Compensation Account or in any deemed investment
thereof. A Participant’s Deferred Compensation Account shall not constitute or
be treated as a trust or trust fund of any kind.   2.11   Determination Date    
  “Determination Date” means the date on which the Committee determines the
value of a Deferred Compensation Account. The Committee shall determine the
value of each Deferred Compensation Account on the last business day of each
month, and at such other times as it may, in its absolute discretion, determine.

Outside Directors’ DCP

3



--------------------------------------------------------------------------------



 



2.12   Disability       “Disability” shall mean the total and permanent
disability of a Participant as defined in the Company long-term disability plan
and as determined by the Committee.   2.13   Distribution Date      
“Distribution Date” means the date determined by the Committee within a
reasonably practicable time period, but not later than 90 days after the
Determination Date, which next follows the Participant’s termination of board
membership with the Participating Company.   2.14   Forfeiture      
“Forfeiture” means the portion of a Participant’s Account Balance that is
forfeited under Section 5.03(b)(iii) hereof.   2.15   Outside Director      
“Outside Director” means a member of the board of any Participating Company who
is not an employee of any Participating Company.   2.16   Participant      
“Participant” means any Outside Director with a Deferred Compensation Account
under the Plan. An individual shall remain a Participant until his or her
Account Balance has been completely distributed (or forfeited).   2.17  
Participating Company       “Participating Company” means the Company and any
Related Company selected by the Company to participate in the Plan.   2.18  
Plan       “Plan” means the Coinstar, Inc. Outside Directors’ Deferred
Compensation Plan as set forth herein, together with all amendments hereto.  
2.19   Plan Year       “Plan Year” means the twelve (12) consecutive month
period beginning on each January 1 and ending on each following December 31
thereafter (the calendar year).   2.20   Related Company       “Related Company”
shall mean any corporation that, together with the Company, is treated as a
single employer under Code Section 414(b), (c), (m) or (o).

Outside Directors’ DCP

4



--------------------------------------------------------------------------------



 



ARTICLE 3
ELIGIBILITY AND PARTICIPATION
No one shall become a Participant in the Plan after December 31, 2004.
Outside Directors’ DCP

5



--------------------------------------------------------------------------------



 



ARTICLE 4
ELECTIVE DEFERRALS

4.01   Participant’s Accounts       The Company shall maintain for each
Participant a Deferred Compensation Account for the purpose of measuring and
determining amounts payable under this Plan. The Company shall maintain such
sub-accounts within such Deferred Compensation Accounts as it determines to be
necessary for the proper administration of the Plan. The provisions of this
Article 4 shall govern such Deferred Compensation Accounts.   4.02   Elective
Deferral Amounts       The provisions of this Section govern elective deferrals
of Compensation by Participants under the Plan.

  (a)   Elective Deferrals Amounts. No new deferrals shall be permitted under
the Plan after December 31, 2004.     (b)   Vesting. A Participant shall at all
times be one hundred percent (100%) vested in his or her Deferred Compensation
Account.

4.03   Deemed Investment Amounts Credited to Deferred Compensation Accounts    
  Solely as a device to measure amounts payable to Participants or Beneficiaries
hereunder, the Committee shall establish uniform and nondiscriminatory rules
consistent with this Section 4.03 for the treatment of amounts credited to a
Participant’s Deferred Compensation Account based on the return of a set of
investment funds designated by the Committee. No investment of such amounts is
required. The Company shall retain the discretion to invest all amounts credited
to a Participant’s Deferred Compensation Account under this Plan as it deems
appropriate. The Committee may, in its sole discretion, permit Participants to
designate deemed investment of amounts credited to a Participant’s Deferred
Compensation Account among investment funds designated by the Committee and to
make transfers among such funds. In no event shall a Participant’s designated
deemed investment in a fund be considered or construed in any manner, as an
actual investment in any such fund, and in the event that the Company, in its
own discretion, decides to invest funds in any or all of the funds, no
Participant shall have any rights in or to such investments themselves.   4.04  
Allocation of Accrued Earnings and Losses of Deemed Investments       Solely as
a device to measure amounts payable to Participants or Beneficiaries hereunder,
the Committee shall establish uniform and nondiscriminatory rules consistent
with this Section 4.04 to determine accrued income, gains and losses from the
investments of Deferred Compensation Accounts deemed to be made pursuant to
Section 4.03 hereof to

Outside Directors’ DCP



6



--------------------------------------------------------------------------------



 



be allocated among Participant Account Balances. Any accrued earnings and losses
shall be allocated and credited to a Participant’s Deferred Compensation Account
on a monthly basis.
Outside Directors’ DCP



7



--------------------------------------------------------------------------------



 



ARTICLE 5
DISTRIBUTION OF BENEFITS

5.01   In General       The provisions of this Article 5 govern the distribution
of amounts payable under this Plan. A Participant whose board membership with
the Participating Companies terminates for any reason shall be entitled to
distribution of benefits pursuant to this Article, subject to the provisions of
Article 7.   5.02   Time of Distribution       The Company shall commence
distribution of benefits beginning with the Distribution Date immediately
following the Participant’s termination of board membership with the
Participating Companies for any reason (including retirement, death or
Disability); provided, however that benefits shall be valued and paid pursuant
to the provisions of Section 5.03 hereof.   5.03   Amount and Method of
Distribution of Benefits       A Participant whose board membership with the
Participating Companies terminates shall be entitled to receive a distribution
of the balance credited to his or her Deferred Compensation Account as of the
Determination Date. Distribution of such deferred compensation benefits to a
former Participant under this Plan may be made by the Company on behalf of the
relevant Participating Company, or the Participating Company itself may
distribute such benefits, as directed by the Committee in its sole discretion as
follows:

  (a)   Termination of Board Membership.

In the event a Participant’s board membership terminates for any reason,
including (without limitation) death or Disability, then the Participant’s
Account Balance shall be paid to the Participant (and after the Participant’s
death, to his or her Beneficiary). Payment shall be made in the form of a single
lump sum payment on the Distribution Date.

  (b)   Early Withdrawals.

  (i)   A Participant may elect in a Compensation Deferral Agreement to withdraw
all or any portion of the amount deferred, including any earnings credited
thereon, pursuant to that Compensation Deferral Agreement as of a date specified
in the election. Such date shall not be sooner than five (5) years after the
date the Compensation Deferral Period commences.

Outside Directors’ DCP

8



--------------------------------------------------------------------------------



 



  (ii)   Payment. The amount payable under subparagraph (i) above shall be paid
in a lump sum within ninety (90) days following the beginning of the year in
which the withdrawal was elected to be made.     (iii)   Acceleration of
Distributions. A Participant may elect to receive a lump sum distribution of his
or her entire Account Balance at any time. However, any such election to receive
an early distribution shall be subject to a ten percent (10%) penalty of the
Participant’s Account Balance, which amount shall be deducted from the
distributed amounts and forfeited by the Participant. The amount payable under
this section shall be paid in a lump sum within ninety (90) days following
receipt of the request and shall be charged to the Participant’s Account as a
distribution. The 10% penalty amount of the Account Balance shall be permanently
forfeited and the Participant shall not be eligible to participate for the
remainder of the Plan Year and the next following Plan Year.

5.04   Committee Decision       Any decision to be made under this Article 5
with respect to the distribution of benefits with respect to a Participant under
this Plan shall be made by the Committee, but such Participant shall exclude
himself therefrom for purposes of those decisions if such Participant is a
member of the Committee.   5.05   Designation of Beneficiaries       A
Participant may elect to designate a Beneficiary(ies) to receive any benefits
payable under this Plan upon the Participant’s death. The Committee may
prescribe a particular Beneficiary designation form and, if it does so, no
Beneficiary designation shall be valid unless it is made on such form. In the
event of a new Beneficiary designation, all Beneficiary designations previously
filed shall be cancelled. No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Committee or its designated agent. The Participant may change such designation
from time to time and the last written designation delivered to the Committee
prior to the Participant’s death will control. If the Participant fails to
specifically designate a Beneficiary, or such designation is invalid, or if no
designated Beneficiary survives the Participant, or if all designated
Beneficiaries who survive the Participant die before all payments are made, then
the remaining payments shall be made to the Participant’s surviving spouse if
such spouse is then living; if such spouse is not living, then to the executors
or administrators of the estate of the Participant. If the Committee has any
doubts as to the proper beneficiary to receive payment pursuant to this Plan,
the Committee shall have the right, exercisable in its discretion to cause the
Participating Companies to withhold such payments until the matter is resolved
to the Committee’s satisfaction.

Outside Directors’ DCP

9



--------------------------------------------------------------------------------



 



ARTICLE 6
FINANCING AND UNFUNDED STATUS

6.01   Costs Borne by the Company and any Participating Company       The costs
of the Plan shall be borne by the Participating Companies.   6.02   Unfunded
Plan       All benefits under the Plan shall be paid from the Company’s general
assets. Participants and their Beneficiaries, heirs, successors, and assigns
shall have no secured legal or equitable rights, interest or claims in or to any
property or assets of the Company, nor shall they be beneficiaries of, or have
any rights, claims or interests in any property or asset which may be acquired
by the Company. The Company need not hold any assets in trust or as collateral
security for the fulfilling of the obligations of the Company under this Plan.
Any and all of the Company’s assets and policies shall be, and remain, the
general, unpledged, unrestricted assets of the Company. The Company’s obligation
under the Plan shall be that of an unfunded and unsecured promise to pay money
in the future, and the Participants shall have the status of general unsecured
creditors of the Company.   6.03   Trust       At its sole discretion, the
Company may establish one (1) or more trusts, with such trustees as the Board
may approve, for the purpose of providing for the payment of benefits owed under
the Plan. Although such a trust may be irrevocable, its assets shall be held for
payment of all the Company’s general creditors in the event of the Company’s
insolvency. To the extent any benefits provided under the Plan are paid from any
such trust, the Company shall have no further obligation to pay them. If not
paid from any trust, such benefits shall remain the obligation of the Company.

Outside Directors’ DCP

10



--------------------------------------------------------------------------------



 



ARTICLE 7
FORFEITURE

7.01   Forfeitures       Forfeitures may arise pursuant to Section 5.03(b)
hereof. Forfeitures that arise under this Plan shall be subtracted
(deleted) from a Participant’s Account Balance and shall no longer be an
obligation of any Company or Participating Company in any way.

Outside Directors’ DCP

11



--------------------------------------------------------------------------------



 



ARTICLE 8
ADMINISTRATION

8.01   General Administration       The Board shall appoint a Committee
consisting of not less than three (3) persons to administer the Plan. Any member
of the Committee may at any time be removed, with or without cause, and his or
her successor appointed by the Board. Any vacancy caused by death, resignation
or other reason shall be filled by the Board. The Committee shall be the plan
administrator of the Plan and in general shall be responsible for the management
and administration of the Plan. The Committee shall have full power and
discretionary authority to administer the Plan in all of its details (including,
without limitation, the discretionary authority to decide all claims for
benefits and to construe and interpret the terms of the Plan), subject to
applicable requirements of law. The Committee may approve amendments to the
Plan, without prior approval or subsequent ratification by the Board, if the
amendment: (i) does not significantly change the benefits provided under the
Plan (except as required by a change in applicable law); (ii) does not
significantly increase the costs of the Plan; or (iii) the amendment is intended
to enable the Plan to remain in compliance with the requirements of the Code, or
other applicable law, or to facilitate administration of the Plan. A duly
authorized officer of the Company shall execute the amendment, evidencing the
Company’s adoption of the amendment.       No member of the Committee who is an
employee of the Company or any Participating Company, or a Participant in this
Plan, shall receive compensation for his or her services to the Plan. The
Committee shall have such duties and powers as may be necessary to discharge its
duties under this Plan. The fiscal records of the Plan shall be maintained on
the basis of the Plan Year.   8.02   Committee Procedures       The Committee
may act at a meeting or in writing without a meeting. The Committee may adopt
such by-laws and regulations, as it deems desirable for the conduct of its
affairs. All decisions shall be made by majority vote. No member of the
Committee who is at any time a Participant in this Plan shall vote in a decision
of the Committee (whether in a meeting or by written action) made specifically
and uniquely with respect to such member of the Committee or amount, payment,
timing, form or other aspect of the benefits of such Committee member under this
Plan.   8.03   Indemnification of Committee Members       The Participating
Companies shall indemnify and hold harmless each member of the Committee against
any and all liability, claims, damages and expense (including all expenses
reasonably incurred in such Committee member’s defense in the event that the
Company or any Participating Company fails to provide such defense upon such

Outside Directors’ DCP



12



--------------------------------------------------------------------------------



 



Committee member’s written request) which the Committee member may incur while
acting in good faith in the administration of the Plan.
Outside Directors’ DCP



13



--------------------------------------------------------------------------------



 



ARTICLE 9
CLAIM PROCEDURES

9.01   Presentation of Claim       Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”), or his or her duly authorized representative, may deliver to the
Committee a written claim for a determination with respect to the amounts
distributable to such Claimant from the Plan. The Committee shall have the
discretionary authority to decide all claims for benefits and to construe and
interpret the terms of the Plan.   9.02   Notification of Decision       The
Committee shall consider a Claimant’s claim within a reasonable time, and shall
notify the Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary; and     (iv)   an explanation
of the claim review procedure set forth in Section 9.03 below.

9.03   Review of a Denied Claim       Within sixty (60) days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim. Upon filing
of a written request for review, the Claimant (or the Claimant’s duly authorized
representative):

  (a)   may review pertinent documents;     (b)   may submit written comments or
other documents; and/or

Outside Directors’ DCP

14



--------------------------------------------------------------------------------



 



  (c)   may request a hearing, which the Committee, in its sole discretion, may
grant.

9.04   Decision on Review       The Committee shall render it decision on review
promptly, and not later than sixty (60) days after the filing of a written
request for review of the denial, unless a hearing is held or other special
circumstances require additional time, in which case the Committee’s decision
must be rendered within one hundred twenty (120) days after such date. Such
decision must be written in a manner calculated to be understood by the
Claimant, and it must contain:

  (a)   specific reason for the decision;     (b)   specific reference(s) to the
pertinent Plan provisions upon which the decision was based; and     (c)   such
other matters as the Committee deems relevant.

9.05   Legal Action       A Participant or Beneficiary must comply with the
claim and appeal procedures described above before seeking any other legal
recourse (including filing a law suit) regarding claims for benefits. If a
Claimant wishes to file a court action after exhausting the foregoing
procedures, the Claimant (or his or her authorized representative) must file
such action in a court of competent jurisdiction within one hundred eighty
(180) days after the date on which the Claimant (or his or her authorized
representative) received the Committee’s written denial of the appeal or, if the
Claimant does not hear from the Committee within the relevant time period set
forth in Section 9.04, within one hundred eighty (180) days after the last day
of such period. Court actions may not be commenced after this one hundred eighty
(180) day period. Any judicial review of the Committee’s decision on a claim
will be limited to whether, in the particular instance, the Committee abused its
discretion. In no event will such judicial review be on a de novo basis, because
the Committee has discretionary authority to determine eligibility for (and the
amount of) benefits under the Plan and to construe and interpret the terms and
provisions of the Plan.

Outside Directors’ DCP

15



--------------------------------------------------------------------------------



 



ARTICLE 10
AMENDMENT AND TERMINATION OF PLAN

10.01   Amendment and Termination       Generally, the Company shall have the
right to amend or terminate the Plan by action of the Board at any time.
However, no such amendment or termination shall adversely affect a benefit to
which a Participant that is being paid out of the Plan at the time of amendment
or termination or other Beneficiary is entitled under Article 4 of the Plan to
the date of such amendment or termination. A duly authorized officer of the
Company shall execute the amendment, evidencing the Company’s adoption of the
amendment.   10.02   Termination of Participation by a Participating Company    
  Although each Participating Company anticipates that it will continue in the
Plan for an indefinite period of time, there is no guarantee that any
Participating Company will continue its participation in the Plan. Accordingly,
each Participating Company reserves the right to discontinue its participation
or sponsorship of the Plan, and the Company reserves its right to terminate the
Plan, at any time by appropriate action of its board of directors or duly
appointed committee. Upon the termination of participation of any Participating
Company (or upon termination of the Plan), the participation of the affected
Participants shall terminate and his or her Account Balances shall be
distributed in a lump sum as soon as practicable after such termination of
participation or termination of the Plan.

Outside Directors’ DCP

16



--------------------------------------------------------------------------------



 



ARTICLE 11
GENERAL PROVISIONS

11.01   Limitation of Rights       Neither the establishment of this Plan nor
any amendment thereof, nor the payment of any benefits, will be construed as
giving to any Participant, Beneficiary, or other person any legal or equitable
right against the Company or any Participating Company, except as provided
herein. Neither the establishment of this Plan nor any amendment thereof, nor
the payment of benefits, nor any action taken with respect to this Plan shall
confer upon any person the right to continue service as an Outside Director of
the Company, Participating Company or Related Company.   11.02   No Assignment
or Alienation of Benefits       The rights of a Participant, Beneficiary or any
other person to payment of benefits under this Plan may not be assigned,
transferred, anticipated, conveyed, pledged or encumbered except by will or the
laws of descent or distribution; nor shall any such right be in any manner
subject to levy, attachment, execution, garnishment or any other seizure under
legal, equitable or other process for payment of any debts, judgments, alimony,
or separate maintenance, or reached or transferred by operation of law in the
event of bankruptcy, insolvency or otherwise; provided, however, that a
Participant shall have the right to designate in writing and in accordance with
the provisions of Section 5.05 hereof primary and contingent Beneficiaries to
receive benefit payments subsequent to the death of the Participant.   11.03  
Successors       The provisions of this Plan shall be binding upon and inure to
the benefit of the Participating Companies, their successors and assigns, and
each Participant and his or her heirs, executors, administrators and legal
representatives.   11.04   Governing Law       The provisions of this Plan shall
be construed and interpreted according to the internal laws of the State of
Washington without regard to its conflicts of laws principles.   11.05   Entire
Agreement       This plan document together with any agreement or documents
referred to herein represents the entire agreement between the Company, any
Participating Company and any Participant in this Plan with respect to any
interests in benefits payable under this Plan. This agreement supersedes any and
all prior agreements between the Company and any Participant, whether such
agreement or agreements were written or oral with respect to any interests in
benefits payable under this Plan. Any amendment or modification to

Outside Directors’ DCP



17



--------------------------------------------------------------------------------



 



the terms of this Plan must be in writing and signed by an authorized officer of
the Company. No Compensation Deferral Agreement shall in any way amend, alter or
revise this Plan. In the event the terms of the Compensation Deferral Agreement
or any other document or agreement or summary of this Plan conflict with the
terms of the Plan as stated herein (or any amendments or supplements thereto),
the terms of the Plan shall be controlling.

11.06   Unsecured General Creditor       Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of a Company. For purposes of the payment of
benefits under this Plan, any and all of a Company’s assets shall be, and
remain, the general, unpledged, unrestricted assets of the Company. A Company’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.   11.07   Participating Company’s Liability
      A Participating Company’s liability for the payment of benefits shall be
defined only by the Plan and the Compensation Deferral Agreement (to the extent
not inconsistent with the Plan), as entered into between the Participating
Company and a Participant. A Participating Company shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Compensation Deferral Agreement (to the extent not inconsistent with the
Plan).   11.08   Captions       The captions of the articles, sections and
paragraphs of this Plan are for convenience only and shall not control or affect
the meaning or construction of any of its provisions.   11.09   Notice       Any
notice or filing required or permitted to be given to the Committee under this
Plan shall be sufficient if in writing and hand-delivered, or sent by registered
or certified mail, to the address below:

Compensation Committee
Coinstar, Inc.
1800 114th Avenue SE
Bellevue, WA 98004
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
Outside Directors’ DCP

18



--------------------------------------------------------------------------------



 



11.10   Validity       In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.   11.11  
Incompetent       If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person, or the Committee may direct the payment of such benefit in
such manner as the Committee considers advisable. Any payment of a benefit shall
be a payment for the account of the Participant and the Participant’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Plan for such payment amount.   11.12   Furnishing
Information       A Participant or his or her Beneficiary will cooperate with
the Committee by furnishing any and all information requested by the Committee
and take such other actions as may be requested in order to facilitate the
administration of the Plan and the payments of benefits hereunder, including but
not limited to taking such physical examinations as the Committee may deem
necessary.   11.13   Court Order       The Committee is authorized to make any
payments directed by court order in any action in which the Plan or the
Committee has been named as a party. In addition, if a court determines that a
spouse or former spouse of a Participant has an interest in the Participant’s
benefits under the Plan in connection with a property settlement or otherwise,
the Committee, in its sole discretion, shall have the right, notwithstanding any
election made by a Participant, to immediately distribute the spouse’s or former
spouse’s interest in the Participant’s benefits under the Plan to that spouse or
former spouse. Any such distribution shall reduce the Participant’s Account
Balance and benefit under the Plan and shall completely discharge the Committee
and the Participating Companies for any liability with respect to the portion of
the Participant’s benefit distributed.

* * *
IN WITNESS WHEREOF, the Company has caused this Plan to be duly executed for and
on behalf of the Company by its duly authorized officers on this the 31st day of
December, 2008.
Outside Directors’ DCP

19



--------------------------------------------------------------------------------



 



                  COINSTAR, INC.    
 
           
 
  By:
Title:   /s/ Donald Rench
 
Secretary
 
    

Outside Directors’ DCP

20